Citation Nr: 0005995	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a higher initial rating for lumbosacral 
strain, currently rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from June 1991 to November 
1992.

This appeal arises from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, 
established service connection for lumbosacral strain and 
assigned a 10 percent rating.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.  The veteran's claims file was subsequently 
transferred to the Winston-Salem, North Carolina, RO.  

In April 1995, the RO assigned a 20 percent evaluation, 
effective December 1, 1992 and the veteran continued her 
appeal.  In May 1997, the Board remanded the case to the RO 
for additional development.  Since that time, the RO has 
completed the requested development to the extent possible 
and the case has been returned to the Board.  In cases such 
as this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999). 

Although the veteran requested a hearing, she failed to 
appear for a December 1993 hearing and has not indicated a 
desire for a hearing since that time.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.

2.  The veteran's chronic lumbosacral strain is manifested by 
forward flexion to 90 degrees, backward extension to 30 
degrees, lateral flexion to the right to 35 degrees and to 
the left to 30 degrees, and rotation to 30 degrees left and 
right with some pain in the left lumbar area on forward and 
lateral bending.  Muscle "spasm or atrophy" are present but 
postural or fixed deformity, radiculopathy or osteoarthritis 
is not shown. 

3.  Functional impairment approximating severe lumbosacral 
strain or severe lumbar spine limitation of motion is not 
shown.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for chronic 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7. 4.40. 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.

I.  Factual Background

The veteran's service medical records reflect occasional 
complaint and treatment for low back pain following heavy 
duty.  Diagnoses given at various times during active service 
included sacroiliitis, sciatica, and back strain.  

Upon VA examination in March 1993, forward flexion and right 
lateral bending were found to be slightly painful and there 
was tenderness in the lumbar area.  Left straight leg raising 
was positive for low back pain at 90 degrees.  No sensory 
deficits were found.  X-rays were normal.  The diagnosis was 
chronic lumbosacral strain.

In the June 1993 rating decision from which this appeal was 
taken, service connection was established and a 10 percent 
rating was assigned for lumbosacral strain under Diagnostic 
Code 5292 [sic].  

In her September 1993 notice of disagreement, the veteran 
reported that almost every job that she could have had fell 
through because of her back.

VA outpatient treatment reports received in December 1993 
reflect complaint of and treatment for lumbosacral strain at 
various times during 1993.

In April 1994, the veteran reported that she had spasms and 
sharp shooting pains in her back which cause greater 
impairment than currently rated; she further contended that 
she cannot do any heavy lifting and cannot perform household 
chores because of her back pain.

Additional VA outpatient treatment reports received in May 
1994 reflect continued complaint of and treatment for 
lumbosacral strain during 1993 and 1994.

The veteran underwent VA examination in June 1994.  According 
to the examination report, she reported that the frequency 
and intensity of her back pain had worsened in the past year.  
She reported pain at the left lower back area just above the 
pelvis and laterally to the lumbosacral joint.  She reported 
occasional pain from the left buttock down the side of the 
left leg, causing the knee to ache or have pain, and 
occasional further discomfort down the outer surface of the 
leg and the top of the foot.  She did not indicate any 
weakness and had no known swelling.  She reported scant or no 
relief from either analgesics or muscle relaxants and avoided 
them because they made her sleepy.  The examiner reported 
that the veteran was well muscled and walked with normal 
gait.  Her lumbar spine had good mobility; forward flexion 
was to 90 degrees, lateral bending was to 40 degrees, 
rotation to the right and left was to 20 degrees.  Rotation 
to either side was symptomatic, particularly when she 
stretched the left lower back.  She had normal range of 
motion of the hips without pain.  She had pain on straight 
leg raising on the left side after 40 degrees.  She had some 
discomfort after 60 degrees on the right side.  She had 
excellent strength of quadriceps in the lower extremities, 
calves, feet, and ankles.  She stood on her tiptoes without 
difficulty and performed heel-to-toe walking without 
difficulty.  Deep tendon reflexes were 3+ and equal at the 
knees and 2+ and equal at the ankles.  She had no objective 
sensory deficits.  X-rays showed straightening of the normal 
lordotic curve.  The lumbosacral spine was otherwise 
essentially unremarkable.  The diagnosis was lumbosacral 
strain, chronic, recurrent, without X-ray evidence of 
disease.  According to the report, the veteran was scheduled 
for an MRI examination in December 1994 to rule out 
intervertebral disc syndrome.

In December 1994, the RO received additional VA outpatient 
reports reflecting treatment at various times from 1992 to 
1994.  Continued back pain was noted.  Additional copies of 
SMRs that were considered previously were also received.  A 
December 1994 orthopedic clinic record indicated that the 
veteran's back was better and that her back had not "gone 
out" on her in recent months.  The report indicated that she 
was not interested in receiving an MRI.  More exercises were 
advised.

In April 1995, the RO assigned a 20 percent rating for the 
lumbosacral strain under Diagnostic Code 5295 based on 
evidence of muscle spasm on extreme forward bending and loss 
of lateral spine motion.

In May 1997, the Board remanded the case to the RO for a VA 
orthopedic examination to determine functional loss.  

In June 1997, the RO received additional VA outpatient 
records reflecting continued back pain during 1996 and 1997.  

In June 1997, the veteran reported that she was working as a 
letter carrier and that she had increased back pain for which 
she was seeing a private chiropractor.

In July 1997, the RO received reports reflecting May 1997 
diagnostic testing at Fayetteville Chiropractic Clinic.  In 
August 1997, the RO received reports reflecting treatment at 
Kosterman Clinic.

In November 1997, the veteran underwent VA spine examination.  
The examiner acknowledged claims file review.  During the 
examination, the veteran reported taking Motrin for back pain 
and said that she did not use a cane or back brace.  She 
reported working as a Postal letter carrier.  The examiner 
noted that she could forward flex the lumbar spine to 90 
degrees, backward extend to 30 degrees, bend to the right to 
35 degrees and to the left to 30 degrees, and rotate the 
lumbar spine to 30 degrees left and right.  The examiner 
noted that the veteran did have some pain in the left lumbar 
area on forward and lateral bending but reported that she 
could stand on heels and toes and could squat.  There was no 
postural or fixed deformity.  "[S]pasm or atrophy" was 
reported but there was no sign of radiculopathy.  X-rays were 
normal.  The diagnosis was lumbosacral strain without 
degenerative disc disease.  The examiner further opined that 
the veteran had no functional loss due to weakened movement, 
excess fatigability, incoordination, or pain.  

In March 1998, the veteran reported that she had increased 
sharp shooting back pain that no longer was confined to the 
left side but had spread to the right side as well.  She 
reported loss of sleep, increased use of Motrin and Benadryl 
for pain.  She reported that she was a Postal letter carrier 
and that this work caused significant back pains that 
impacted her family life.  In another March 1998 letter, she 
reported that she would begin VA physical therapy for her 
back in April 1998, that she had just received medication for 
her back, and that she could not return to work for 12 days.  

A March 1998 VA medical opinion notes that a November 1994 
magnetic resonance imaging  (MRI) study from Womack Army 
Medical Center was reviewed.  The VA examiner noted Schmorl 
nodes at T11-12, T12-L1, and L1-2.  A normal conus medullaris 
was seen at the L1 level.  There was no evidence of 
significant lumbar disc bulging, protrusion, or herniation.  
No compression of neural elements was identified and no 
definite clinically significant abnormality was identified.

VA clinical reports received in August 1998 note complaint of 
back pain during 1997 and 1998 and prescriptions for Percocet 
and Flexeril.  A July 1997 report notes that a heating pad 
for the low back and exercises were recommended.  An April 
1998 VA orthopedic consultation report indicates that back 
strengthening exercises were demonstrated to the veteran and 
that she was currently taking Flexeril. 

In June 1999, the veteran reported that she had to take time 
off from work because of her back and that a back brace had 
recently been prescribed by her neurosurgeon.  

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The veteran's chronic lumbosacral strain is manifested by 
forward flexion to 90 degrees, backward extension to 30 
degrees, lateral flexion to the right to 35 degrees and to 
the left to 30 degrees, and rotation to 30 degrees left and 
right.  Flexion produces some pain in the left lumbar area on 
forward and lateral bending.  Muscle "spasm or atrophy" is 
present.  There is no postural or fixed deformity or sign of 
radiculopathy.  X-rays do not show any osteoarthritic 
changes.  The examiner further opined that the veteran had no 
functional loss due to weakened movement, excess 
fatigability, incoordination, or pain.  

Because the RO has assigned a 20 percent rating for chronic 
lumbosacral strain under Diagnostic Code 5295, the Board must 
determine whether a higher rating is warranted at any time 
during the appeal period under this or any other diagnostic 
code.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).

Comparing the veteran's symptoms to the rating criteria of 
Diagnostic Code 5292, the Board does not find severe or even 
moderate limitation of motion of the lumbar spine.  She can 
flex and extend to nearly normal limits, albeit with some 
pain and "spasm or atrophy" reported; however, the examiner 
felt that there was no functional impairment due to weakened 
movement and pain.  The Board notes that the veteran recently 
reported use of a back brace; however, considering the tenets 
of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the Board does 
not find that any additional impairment due to such factors 
as use of a back brace, muscle spasm and painful motion of 
the spine approximates the criteria for the next higher 
rating, i.e. severe limitation of motion of the lumbar spine.  

Comparing the symptoms to the rating criteria of Diagnostic 
Code 5295, the Board notes that the next higher (40 percent) 
evaluation is warranted if the symptoms reflect listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space.  A 40 percent 
evaluation may also be assigned if only some of the above 
listed manifestations are present if there is also abnormal 
mobility on forced motion.  The medical evidence does not 
indicate that these conditions are approximated.  Although 
the evidence indicates some loss of lateral motion, listing 
of the whole spine to one side, osteoarthritic changes, 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion are not shown.  Applying the tenets 
of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, to this 
Diagnostic Code, the Board does not find functional 
impairment approximating the criteria for severe lumbosacral 
strain.  

In considering alternate diagnostic codes, the Board notes 
that ratings greater than 20 percent are offered for 
residuals of vertebral fracture, ankylosis, and for 
intervertebral disc syndrome; however, in this case, the 
evidence does not reflect a history of fracture, ankylosis or 
intervertebral disc syndrome.  Therefore, use of an alternate 
diagnostic code is not appropriate.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine cannot be applied.  
The claim for a higher initial rating for chronic lumbosacral 
strain must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board 
has also considered the propriety of a staged rating from the 
initial effective date forward.  However, in this case, the 
Board does not find a significant change in overall 
disability during the appeal period to warrant a staged 
rating.  Fenderson, 12 Vet. App. at 126-7.

In reaching its decision, the Board also notes that the 
veteran's chronic lumbosacral strain does not reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation on an extra-schedular basis.  
In this regard, the Board observes that although the veteran 
has complained of work related back pain and work missed due 
to back pain, the service-connected back disability has not 
been shown to have impacted her employment beyond that which 
is contemplated in the rating assigned.  Nor has this 
disability been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, consideration of the 
claim as outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 20 percent for 
lumbosacral strain is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

